        Case 3:20-cv-01712-HZ        Document 30   Filed 07/29/21    Page 1 of 2

                                                                              FILED
                     UNITED STATES COURT OF APPEALS                             JUL 29 2021

                                                                           MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                           U.S. COURT OF APPEALS




AXOS BANK, a federally chartered                   No.    20-36128
savings and loan association,
                                                   D.C. No. 3:20-cv-01712-HZ
              Plaintiff-Appellant,                 District of Oregon,
                                                   Portland
 v.

ELLEN F. ROSENBLUM, in her official                ORDER
capacity as the Attorney General of the
State of Oregon,

              Defendant-Appellee,

 and

STATE OF OREGON,

              Defendant.


       Pursuant to the stipulation of the parties (docket entry no. 14), this appeal is

voluntarily dismissed. Fed. R. App. P. 42(b). As stated in the stipulated motion,

each side shall bear its own costs and fees on appeal. A copy of this order shall

serve as and for the mandate of this court.

                                         FOR THE COURT:


                                         By: Lynn Warton
                                         Deputy Clerk
          Case 3:20-cv-01712-HZ   Document 30   Filed 07/29/21   Page 2 of 2




7/29/21




                                        2                                      20-36128
